Citation Nr: 0634272	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to December 5, 2002, 
for a 70 percent disabling evaluation for service-connected 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


[The issues of entitlement to service connection for asthma 
and a heart disorder will be addressed in a separate 
decision].



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).

A November 2005 Board decision denied entitlement to an 
effective date prior to December 5, 2002, for a 70 percent 
disabling evaluation for service-connected post-traumatic 
stress disorder (PTSD).  The veteran's representative 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  Consequent to a May 2006 Order 
granting a May 2006 Joint Motion for Remand (Joint Motion), 
the veteran's appeal as to the above issue has been remanded 
to the Board.

A letter was sent to the veteran and his attorney on June 13, 
2006, in which they were given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's attorney, John S. Berry, in 
July 2006, noting that additional information or argument was 
enclosed, and requesting that the veteran's case be remanded 
to the RO for review.  However, the veteran's attorney's 
letter did not contain any enclosures.

The issues of entitlement to service connection for asthma 
and a heart disorder were remanded by the Board in November 
2005 and are not ready for appellate review.  As such, these 
issues will be addressed in a separate decision.


FINDING OF FACT

It is not factually ascertainable that an increase in the 
severity of post-traumatic stress disorder (PTSD) occurred 
prior to December 5, 2002.




CONCLUSION OF LAW

The criteria for an effective date prior to December 5, 2002, 
for a 70 percent disability evaluation for service-connected 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
earlier effective date for his 70 percent disabling 
evaluation for service-connected PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claim, a letter dated in December 2000 
satisfied the duty to notify provisions; an additional letter 
was sent in July 2001.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although notice was not provided to the veteran 
prior to the initial adjudication of the service connection 
claim informing him that a disability rating and effective 
date would be assigned should the claim of service connection 
be granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to service has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in July 2000, 
February 2002, and March 2003.  38 C.F.R. § 3.159(c)(4).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.   

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  An exception to the general rule applies where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); see Hazan v. Gober, 10 
Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 
442 (1999) (explaining VA must consider all the evidence of 
record, including that which predated a decision on the same 
matter, to determine when an ascertainable increase occurred 
in the rated disability).  In this regard, the award of an 
increased rating for the 70 percent disabling evaluation for 
the veteran's PTSD should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98, 63 
Fed. Reg. 56704 (1998).

The question of when an increase in disability is factually 
ascertainable is answered by the Board based on the evidence 
in a veteran's VA claims folder.  The Court has held that ". 
. . evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a claim for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994).

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The veteran's claim of entitlement to 
service connection was received by VA on June 3, 1996.  In 
September 2002, service connection for PTSD with depressive 
disorder was granted and an initial evaluation of 50 percent, 
effective June 3, 1996, was assigned.  See 38 U.S.C.A. § 7105 
(West 2002).  Without disagreeing with the September 2002 
rating decision, the veteran submitted medical evidence that 
were copies of previous private and VA PTSD examinations, as 
well as personal statements, received on December 5, 2002.  
As the veteran did not disagree to the September 2002 rating 
decision, these documents are a claim for an increased 
evaluation.    

A VA examination conducted in March 2003, found that 
manifestations of the veteran's service-connected PTSD had 
increased in severity since the last VA examination conducted 
in July 2000.  It was noted by the examiner that the 
manifestations were mainly in the avoidant and arousal areas 
of symptoms.  It was also noted that the veteran had not 
received psychiatric care or medications.  By a rating 
decision dated in May 2003, a 70 percent evaluation was 
assigned, effective the date of receipt of the veteran's 
claim, December 5, 2002.  38 U.S.C.A. § 5100; 38 C.F.R. § 
3.400.  The veteran's representative filed a notice of 
disagreement to the effective date of the 70 percent rating 
assigned in the May 2003 rating decision, and thus, initiated 
the appeal in the instant case.  

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent evaluation is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than once a week panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, such as retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id.

There is no evidence of an informal or formal claim for an 
increased rating in excess of 50 percent for the veteran's 
PTSD prior to December 5, 2002.  Having determined that 
December 5, 2002, is the date on which the veteran filed his 
claim for a rating increase for his service-connected PTSD, 
the earliest possible effective date under the law is 
December 5, 2001.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Initially, there is no evidence of record 
pertaining to PTSD for the one-year period preceding December 
5, 2002.  Id.  In this case, the Board has reviewed all of 
the evidence of record to determine if there is any evidence 
that provides any relevant findings as to the severity of 
PTSD with respect to the year prior to December 5, 2002, in 
order to determine when an increase in disability is 
factually ascertainable.  See Id.; see also Hazan v. Gober, 
10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 
(1999).  The first evidence that contains evidence of 
symptomatology most closely approximating the 70 percent 
disabling evaluation criteria is the March 2003 VA 
examination; the evidence dated prior to that time does not 
meet the criteria for a rating in excess of 50 percent 
disabling evaluation, as the occupational and social 
impairment revealed in the records dated prior to March 2003 
were not so severe as to merit a 70 percent disabling 
evaluation.  

Accordingly, the earliest effective date for the 70 percent 
evaluation for PTSD is March 13, 2003, the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As the RO has 
assigned an effective date an effective date of December 5, 
2002 for the assignment of a 70 percent evaluation for PTSD, 
this benefits the appellant beyond the technical requirements 
of the law.  See Williams v. Gober, 10 Vet. App. 447, 452 
(1997).  Accordingly, an effective date for the assignment of 
a 70 percent evaluation for PTSD prior to December 5, 2002, 
is not warranted.

Because the first evidence of record which shows PTSD 
symptomatology and manifestations satisfying the criteria for 
a 70 percent disabling evaluation is dated March 13, 2003, 
the preponderance of the evidence is against the veteran's 
claim for entitlement to an effective date prior to December 
5, 2002.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to December 5, 2002 for a 70 percent 
disabling evaluation for service-connected PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


